DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 08/31/2022 is acknowledged.
Claims 15-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08/31/2022.
Applicant’s election with traverse of Species B in the reply filed on 08/31/2022 is acknowledged.
Claims 3, 4, 10, and 11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 08/31/2022. Specifically, the claims are drawn to a printed circuit board with coals or a coil, which are not described under Fig. 1B, which describes a rotating ring 113 with magnets 114 disposed thereon [0030-0031].
Applicant's election with traverse of Species B in the reply filed on 08/31/2022 is acknowledged.  The traversal is on the ground(s) that the species would have sufficient overlap that would not necessarily be an undue burden.  This is not found persuasive because while the field of search for one group of claims may overlap with the field of search for the other group of claims, there is no reason to expect that said fields of search would be co-extensive.  Specifically, the search is not directed only to 102-type anticipatory art, but also to 103-type art pointing to the obviousness of the claimed invention.  The search for 103-type art for each group of claims would cause the fields of search to diverge, creating a serious burden on the Examiner to examine all of the claims together. Specifically, each of the figures disclose a specific combination of magnets, gas bearings, stators and rotors in specific arrangements and structures, such that over the course of prosecution, it would be difficult to predict sufficient overlap to prevent undue burden.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 5, 6, 7, 9, 12, 13, 14 are rejected under 35 U.S.C. 102(a1/a2) as being anticipated by United States Patent Application No. 2016/0197001 to Samir et al. 
In regards to Claim 1, Samir teaches an apparatus for rotating a substrate (on substrate support 102, not shown)  Fig. 1, comprising: a levitatable rotor 190, 192, 194, 198 comprising a plurality of magnets 198 embedded therein; a plurality of gas bearings (cushion holes of 175, forming a gas flow or gas floating surface or air bearing 181 [0031], the plurality of holes forming a plurality of bearings) positioned to levitate the levitatable rotor by floating 190 [0029-0031]; and a stator 195, 197, 193, 199 magnetically coupled to the levitatable rotor (as 199 is coupled to 198 transmits rotational motion [0030], the stator for producing a rotating magnetic field [0016-0054].  
In regards to Claim 2, Samir teaches the stator comprises a rotating magnetic drive (magnetic rotor 199, rotated by bearings 189 and drive 191).  
In regards to Claim 5, Samir teaches the stator comprises a plurality of magnets (see magnetic rotor and magnets therein within 199, magnetically coupled with the plurality of magnets of 198, which implicitly suggests for 199 having a plurality of magnets as well [0030]) mounted on a rotating ring (in the form of drive surface in the annular magnet enclosure 197 [0029-00131]).  
In regards to Claim 6, Samir teaches the plurality of gas bearings (openings of 175) define an inner surface (float surface of 171)  and provide a flow of gas to the inner surface to create a thin film over the inner surface in the form of a gas cushion [0031], which is supported by the description of said film in [0028] of the instant application.
In regards to Claim 7, Samir teaches an apparatus for processing a substrate Fig. 1, comprising: a chamber body 100 comprising a chamber wall (walls of 100); and an apparatus (overall support of 102) for rotating the substrate, comprising: a levitatable rotor 190, 192, 194, 198 comprising a plurality of magnets 198 embedded therein; a plurality of gas bearings (cushion holes of 175, forming a gas flow or gas floating surface or air bearing 181 [0031], the plurality of holes forming a plurality of bearings) positioned to levitate the levitatable rotor by floating 190 [0029-0031]; and a stator 195, 197, 193, 199 magnetically coupled to the levitatable rotor (as 199 is coupled to 198 transmits rotational motion [0030], the stator for producing a rotating magnetic field [0016-0054].  
In regards to Claim 9, Samir teaches the stator comprises a rotating magnetic drive (magnetic rotor 199, rotated by bearings 189 and drive 191).  
In regards to Claim 12, Samir teaches the stator comprises a plurality of magnets (see magnetic rotor and magnets therein within 199, magnetically coupled with the plurality of magnets of 198, which implicitly suggests for 199 having a plurality of magnets as well [0030]) mounted on a rotating ring (in the form of drive surface in the annular magnet enclosure 197 [0029-00131]).  
In regards to Claim 13, Samir teaches the plurality of gas bearings (openings of 175) define an inner surface (float surface of 171)  and provide a flow of gas to the inner surface to create a thin film over the inner surface in the form of a gas cushion [0031], which is supported by the description of said film in [0028] of the instant application.
In regards to Claim 14, Samir teaches the plurality of gas bearings comprise: at least one gas bearing (in the form of the outer circumference of 175) through which gas flows and constrains radial movement of the levitatable rotor (as it would implicitly push against the inner diameter of 194); and at least one gas bearing through which gas flows and constrains axial movement of the levitatable rotor (in the form of the top surface of 173) which pushes 192 up and down.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 8 is rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application No. 2016/0197001 to Samir et al in view of United States Patent No. 7378618 to Sorabji et al.
The teachings of Samir are relied upon as set forth in the above 102 rejection.
In regards to Claim 8, Samir does not expressly teach the levitatable rotor is disposed within the chamber wall and the stator is disposed outside of the chamber wall.  
Sorabji teaches a levitable rotor 220 Fig. 4 that is within the chamber wall of 108 Fig. 4 wherein the stator 190, 118 is located outside of the chamber wall 108 (Col. 3 line 14-Col. 12 line 40).
As it is known to provide a stator outside of the chamber and the rotor inside the chamber, as taught by Sorabji, it would be obvious to one of ordinary skill in the art before the effective filing date, to have modified Samir as taught by Sorabji to place the stator outside of the chamber. One would be motivated to do so in order to provide for a location for the stator. See MPEP 2143, Exemplary Rationales A.
Furthermore, it would have been obvious to one having ordinary skill in the art at the time of the invention was made to place the stator outside of the chamber wall, since it has been held that rearranging parts of an invention involves only routine skill in the art, and because it is known in the prior art to do so as per the teachings of Sorabji.  In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).  In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975).  MPEP 2144.04-VI (c).
The resulting apparatus fulfills the limitations of the claim. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. United States Patent Application No. 2016/0323936 to Karazim which further teaches magnets arranged in a corner mechanism 132, 136 as shown in Fig. 1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY Z NUCKOLS whose telephone number is (571)270-7377. The examiner can normally be reached M-F 10AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PARVIZ HASSANZADEH can be reached on (571)272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIFFANY Z NUCKOLS/Examiner, Art Unit 1716                                                                                                                                                                                                        
/Jeffrie R Lund/Primary Examiner, Art Unit 1716